Citation Nr: 0409731	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for hypertensive vascular 
disease.  

3.  Entitlement to service connection for a lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 1966 
to November 1968 and from July 1991 to January 1992, including 
service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The issues of entitlement to service connection for hypertensive 
vascular disease and entitlement to service connection for lung 
cancer will be the subjects of a remand at the end of this 
decision and will not be otherwise discussed herein.  For these 
issues, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDING OF FACT

Coronary artery disease had it onset during the veteran's active 
duty service in Southwest Asia.  


CONCLUSION OF LAW

Coronary artery disease was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  The claim for service connection for coronary artery 
disease does not require any additional information or evidence to 
substantiate the claim, so VCAA does not require further 
development or delay on this issue.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis of this provision 
discloses that there are three essential elements, which must be 
met to establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there must be 
a nexus or connection relating the current disability to the 
disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability requires 
a medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent opinion of 
a medical professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2003).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service medical records  The service medical records for the 
veteran's first period of active duty do not reflect the presence 
of cardiovascular disease.   The report of the induction physical 
examination shows the veteran's heart and vascular system were 
normal.  His blood pressure and pulse were within normal limits.  
38 C.F.R. § 4.104, Note (1), following Code 7101 (2003).  On the 
June 1968 examination for separation from active service, the 
veteran's heart and vascular system were again found to be normal.  
Blood pressure and pulse were within normal limits.  

An August 1981 examination for reserve service shows the veteran's 
heart and lungs were normal.  There was a diastolic blood pressure 
of 92.  The systolic blood pressure and pulse were normal.  On a 
yearly examination, in August 1982, heart, vascular system, and 
blood pressure were normal.  The report of a September 1986 
retention examination shows that heart, vascular system, blood 
pressure, and pulse were normal.  On a periodic examination in 
July 1990, the veteran's heart, vascular system blood pressure, 
and pulse were normal.  

The veteran returned to active duty on July 21, 1991.  On July 23, 
1991, he was given an electrocardiogram test (EKG).  The 
mechanical interpretation was that there was a normal sinus rhythm 
and non-specific T-wave changes.  The results were considered 
borderline and there was a notation that a medical doctor should 
interpret the results.  The veteran had an examination by a 
physician on July 25, 1991.  The veteran's blood pressure was 
normal and the EKG was interpreted as normal.  The doctor 
concluded that the veteran's risk factors did not exceed screening 
limits and he was cleared to take a physical fitness test.  

On August 26, 1991, the veteran complained of abdominal cramps.  
Blood pressures were 151/106 and 140/100.  

A prescription for nitroglycerin tablets is dated September 22, 
1991.  

A clinical record dated September 23, 1991 shows that the veteran 
had been transferred from Southwest Asia for evaluation of chest 
pain.  There was no history of hypertension.  Cholesterol was 
increased.  He had been well until March 1990 when the first 
episode of anterior chest aching occurred with stress.  An EKG was 
negative.  No further work-up was done and he was told it was 
anxiety related.  He had had no pain with exertion.  Pain recurred 
the previous Saturday at noon, lasting until Sunday morning.  It 
was noted that the veteran was not currently taking medication.  
Blood pressure and pulse were normal.  Pupils were reactive.  
Lungs were clear.  The heart had a regular rate and rhythm, 
without murmurs.  The abdomen was obese, soft and nontender.  
Neurologic responses were grossly intact.  The impression was two 
episodes of stress related chest discomfort in the past.  

An EKG, dated September 23, 1991, was interpreted as showing a 
normal sinus rhythm, as well as a possible inferior myocardial 
infarction of undetermined age, and non-specific T-wave changes.  
The following day, a Bruce protocol exercise tolerance test was 
done.  The results were interpreted as showing fair exercise 
tolerance, normal heart rate and artifact blood pressure.  There 
was no chest pain, or ischemic changes.  The conclusion was that 
it was a normal test without evidence of ischemia.  On September 
27, 1991, the final diagnoses were: chest pain syndrome atypical 
for angina; no evidence of ischemic angina; hiatal hernia; and 
tobacco use.  

The veteran returned to duty in Southwest Asia.  A note dated in 
mid-October 1991 shows that it was 3 weeks after the veteran's 
possible anterior myocardial infarction.  He had no complaints of 
chest pain or fatigue.  He appeared healthy, with a normal blood 
pressure and pulse.  It was commented that probable chest muscle 
spasms had been diagnosed.  

Also in mid-October 1991, the veteran was examined for 
demobilization.  His blood pressure, pulse, heart and vascular 
systems were normal.  

Clinical notes dated in November and December 1991 show the 
veteran had bronchitis.  Normal blood pressures were recorded.  

The veteran had a "PGI" examination in February 1995.  Heart and 
vascular system were normal.  Blood pressure was 142/90.  Pulse 
was normal.  It was commented that the veteran had high blood 
pressure on medication.  

VA Records  The VA clinical records currently in the claims folder 
begin in May 1995.  Blood pressure was 138/94.  It was reported 
that the veteran had hypertension since 1991 and took medication 
for it.  

Private Hospital Records, dated in January 1998, show that the 
veteran had critical coronary insufficiency with unstable angina.  
He underwent a coronary artery bypass graft procedure.  

VA Examination and Opinion.  In January 2001, the veteran was 
examined and the records reviewed.  The pertinent assessment was 
that the veteran had four-vessel coronary artery disease with 
extensive disease and was status post coronary artery bypass 
graft.  The VA physician commented that it was more likely than 
not that the veteran had significant coronary artery disease, in 
1991, and that the treadmill test, done then, produced a false 
negative result.  In addition, the veteran had symptoms consistent 
with angina from 1992 to 1998, which were treated with, and 
responded to, nitroglycerin.  The doctor concluded that it was 
more likely than not that the veteran had coronary artery disease 
of a symptomatic nature which was not detected by mechanical means 
at the time of the episode on active duty in 1991.  

Hearing  In September 2003, the veteran gave sworn testimony 
before the undersigned in a hearing at the RO.  His testimony 
included statements to the effect that he had been treated at VA 
facilities for high blood pressure, since his return from service.  
He also reported having had several episodes of chest pain, which 
he successfully treated with nitroglycerin.  

Analysis  The Board notes that the veteran testified of having 
been treated since service, by VA.  The records from service to 
May 1995 are not in the claims folder, but could be available to 
the VA physician who examined the veteran and reportedly reviewed 
the records.  The VA physician found that there was a medically 
reasonable continuity of symptomatology to link the veteran's 
current coronary artery disease to the episode in service.  Since 
the veteran is presumed to have been in good health when he was 
examined and accepted for service, this episode in service, in 
September 1991, must represent the onset of his coronary artery 
disease.  Therefore, service connection for coronary artery 
disease must be granted as incurred in service.  


ORDER

Service connection for coronary artery disease is granted.  


REMAND

As noted above, VCAA became law in November 2000.  As to the new 
VCAA notice requirements, in Quartuccio v. Principi, 16 Vet. App. 
183, 187, 188 (2002), the United States Court of Appeals for 
Veterans Claims (Court) specifically held that amended section 
5103(a) and the new 38 C.F.R. § 3.159(b) require VA to inform the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  Until the 
veteran is provided notice as to what information and evidence is 
needed to substantiate his claim, it is not possible to 
demonstrate either that there is no possible information or 
evidence that could be obtained to substantiate the veteran's 
claim or that there is no reasonable possibility that any required 
VA assistance would aid in substantiating that claim.  See 38 
U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's failure 
to enforce compliance with those requirements is remandable error.  

The Board's review of the file does not show that the RO notified 
the veteran of the information and evidence necessary to 
substantiate his claims for service connection for hypertensive 
vascular disease and for a lung cancer.  The RO must inform the 
veteran as required by VCAA.  

The veteran testified that he has had treatment for his 
hypertensive vascular disease, from VA, ever since service.  The 
earliest VA medical record in the claims file, dated in May 1995, 
shows that the veteran had been treated for hypertension since 
1991.  A service medical record, dated in February 1995, also 
shows that the veteran was under medication for hypertension.  The 
relevant VA medical records, from January 1992 to May 1995, should 
be obtained, associated with the claims file and considered.  

The statement of the case on the issue of entitlement to service 
connection for lung cancer was issued in August 2003, The Board 
considers the transcript of the September 2003 hearing to be a 
timely substantive appeal.  The veteran asserts that his lung 
cancer was the result of being frequently sprayed with 
insecticides while serving in Southwest Asia.  As a lay witness, 
the veteran's opinion as to medical causality is not competent 
evidence.  38 C.F.R. § 3.159(a) (2003).  Competent evidence should 
be obtained in accordance with VCAA.  38 U.S.C.A. § 5103A (West 
2002).  

The issues of entitlement to service connection for hypertensive 
vascular disease and entitlement to service connection for a lung 
cancer are REMANDED for the following:  

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should obtain, and associate with the claims folder, a 
complete copy of the veteran's VA health care records from January 
1992 to May 1995.  

3.  The RO should obtain a medical opinion from a physician or 
other competent health care professional, as to whether it is as 
likely as not that the veteran's lung cancer is due to inhaling 
insect repellent while serving in Southwest Asia for approximately 
21/2 months.  The claims folder should be made available to the 
physician for review.  If an opinion cannot be rendered without 
examination of the veteran or specialized tests or studies, such 
examination, tests or studies should be done.  

3.  Thereafter, the RO should readjudicate these claims in light 
of the evidence added to the record since the last statement of 
the case (SOC) or supplemental statement of the case (SSOC).  If 
any benefit sought on appeal remains denied, the appellant and his 
representative should be provided a SSOC.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



